Citation Nr: 0504862	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-27 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for depression.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.   The veteran, who had active service from January 
1991 to July 1991 as well as numerous periods of active duty 
for training and inactive duty training between April 1967 
and March 1994, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Depression was not manifested during service or one year 
thereafter, and has not been shown to be causally or 
etiologically related to service or to a service-connected 
disability.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the July 2003 rating decision as well as the September 2003 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason his claim was 
denied.  In addition, the RO sent a letter in November 2002 
to the veteran that specifically informed him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been associated 
with the claims file, as were his private medical records.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for depression.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had depression in 
service, nor has he been service-connected for a cerebral 
infarction.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  


Background and Evidence

Service records show that the veteran enlisted with the 
United States Marine Corps Reserves in April 1967 and served 
until March 1994 with numerous periods of active duty for 
training.  He also had active service from January 1991 to 
July 1991.

Service medical records are negative for any complaints, 
diagnosis, or treatment of depression.  The veteran was 
provided numerous medical examinations, which found him to be 
physically qualified for service and did not note any 
psychiatric abnormalities.  Nor did he report having a 
medical history of depression during those examinations.

Private medical records dated from March 1987 to July 2002 
document the veteran's treatment for various disorders.  He 
was diagnosed with and treated for a cerebral infarction in 
March 1987, and in January 2001, he was also diagnosed with 
depression and prescribed Zoloft.  It was noted in March 2001 
that his depression had improved.

In his September 2003 VA Form 9, the veteran contended that 
his depression was secondary to his cerebral infarction that 
he experienced while in the reserves.

An April 2004 rating decision denied the veteran's claim for 
service connection for a cerebral infarction with secondary 
acute hydrocephalus, postoperative ventriculoperitoneal 
shunt.


Law and Analysis

The veteran contends that he is entitled to service 
connection for depression.  More specifically, he claims his 
depression is related to a cerebral infarction he had during 
service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2004).  "Active military, naval, and air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  Inactive duty training generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) 
(2004).

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has held further that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id. 

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted 
unless, for example, there is probative evidence of 
additional disability due to aggravation during service of 
the pre-existing personality disorder by "superimposed" 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2004); Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82- 90 (July 18, 1990; VAOPGCPREC 11-
1999 (Sept. 2, 1999).

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran is not entitled to service 
connection for depression.  Although the veteran has a 
current diagnosis of depression, he has not presented a basis 
upon which service connection can be granted for the 
disorder.  The evidence of record does not establish that 
veteran had symptomatology in service or for many years 
thereafter.  In this regard, his service medical records are 
negative for any complaints, treatment, or diagnosis of 
depression or associated symptomatology.  In fact, the 
veteran did not seek treatment for such a disorder until many 
years following his separation from service.  Therefore, the 
Board finds that the veteran did not develop depression 
during service or a psychosis manifest to a compensable 
degree within one year thereafter.

In addition to the lack of evidence establishing that 
depression manifested during service or within close 
proximity thereto, no physician has linked any current 
disorder to service or to any symptomatology that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of depression for many 
years following his separation from service.  Nor is there is 
any competent evidence of record, medical or otherwise, which 
links any current depression to his military service.  In 
fact, the veteran has not claimed that his depression is 
directly related to his period of service, but rather he 
argues that his depression is related to a cerebral 
infarction.  Thus, the evidence of record does not establish 
that the veteran had symptomatology in service or within one 
year thereafter, or that there is a nexus between the current 
disorder and his military service.  Therefore, service 
connection for depression may not be granted on a direct 
basis.

Simply put, the record fails to demonstrate that the veteran 
had depression in service or that he has a current disability 
related to such service.  Under these circumstances, a basis 
upon which to establish service connection for depression has 
not been presented.  Thus, there is no evidence of record 
demonstrating in-service incurrence or aggravation of the 
disorder or a nexus between a current disorder and military 
service.  The Board also acknowledges the veteran's claim 
that his depression is related to his cerebral infarction.  
Although the medical evidence of record does indicate that he 
had a cerebral infarction, the fact remains that service 
connection has not been established for that disability.  In 
this regard, the Board notes that in an April 2004 rating 
decision, the RO denied service connection for cerebral 
infarction with secondary acute hydrocephalus, postoperative 
ventriculoperitoneal shunt.  The RO explained in that 
decision that the veteran had not provided evidence, as 
requested, that demonstrated that the veteran was in a duty 
period at the time he sustained the cerebrovascular accident.  
The RO noted further that the available clinical records 
contained in the veteran's service record consisted of one 
record, a Personnel Casualty Report, dated March 16, 1987 
which clearly noted that the veteran was a Reserve Marine who 
was not on scheduled drill and which showed that the veteran 
was admitted to a hospital on March 11, 1987 due to cerebral 
infarction which occurred at the veteran's residence.  The RO 
concluded that the evidence available in the veteran's claims 
file showed that the veteran was not in a duty period or 
drill status of any kind at the time of the event in question 
and the veteran had not provided any evidence that placed him 
in a required period of service or any clinical evidence that 
the cerebral infarction happened as a result of service.  
Accordingly, the RO denied service connection.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
depression on a secondary basis.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for depression is not warranted.  Although the 
Board does not doubt the veteran's sincere belief that he has 
depression that is related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for depression is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


